DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Non-Final Office Action is in response to amendment filed on 07/23/2021.
	Claim 1 has been amended. Claims 1-20 remain pending in the application. 

Response to Amendment

The amendment filed 10/18/2021 has been entered. Claims 1 and 9 have been amended. Claim 12 remains canceled. Claims 1-11 and 13-14 remain pending in the application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Response to Arguments

Regarding Applicant’s arguments, on pages 5-8 of the remark filed on 10/18/2021, on the newly added limitations of claim 1 and 9: “set to process the vehicle-to-X messages in between the generation of each of the cryptographic keys”, argument is persuasive.
Therefore, the 35 U.S.C. 103 rejection over Menzel et al. (DE Pub. No. 102010029418) in further view of Palukuru et al. (U.S Pub. 20190294815) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Ujiie et al. U.S Pub. No. 20160264071, in conjunction with Menzel et al. (DE Pub. No. 102010029418) and Palukuru et al. (U.S Pub. 20190294815). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 5-8, regarding allowance of the application. Examiner asserts that claims 1-11 and 13-14 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Menzel- Palukuru -Ujiie teaches the aforementioned limitations of independent claims 1 and 9 rendering the claim limitations obvious before the effective date of the claimed invention.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) and Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") in further view of Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”)

In regards to Claim 1, Menzel teaches a method for improving the utilization rate of a vehicle-to-X communication device for vehicle-to-X communication (Par. vehicle-to-X communication), (Par. (0002-0003) "Vehicle- to-X communication (Car-to-X communication, C2X) is used in modern transport to exchange information between a vehicle and another vehicle or an infrastructure unit. This exchange of information between different vehicles and infrastructure units can increase the safety of road users and travel comfort. Furthermore, this communication can improve traffic and transport management as well as traffic efficiency and traffic flow. The vehicle-to-X communication can, for example, provide driving recommendations in the event of traffic jams and accidents or risk predictions in the case of fog banks, black ice or bad weather areas with a high level of topicality[..] Furthermore, done a complete networking of all to-vehicle communications vehicle equipped with the participants in the traffic. Self-organization of the traffic system can also take place on the basis of the real-time dissemination of the vehicle-to-X communication data. In this way, traffic efficiency and traffic safety as well as travel comfort can be increased. The environmental compatibility of traffic can also be increased by reducing the stopping and waiting times for a route, for example. Cooperation with adaptive traffic control systems can be used here."; improving the utilization rate (improve traffic; travel comfort can be increased; vehicle-to-X communication device (infrastructure unit))
However Menzel does not explicitly teach generating cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an electronic computing apparatus; and receiving digital certificates at substantially the same time by the vehicle-to-X communication device, temporal spacing apart the 
Wherein Shohat teaches generating cryptographic keys for signing vehicle-to-X messages to be emitted using the digital certificates by an electronic computing apparatus; and (Col. 2 lines 1-15 “a processing unit; and a memory, the memory containing instructions that, when executed by the processing unit [..] generate an ephemeral key based on the obtained certificate,”; generation of cryptographic keys (generate an ephemeral key) using digital certificates (based on obtained certificate) by an electronic computing apparatus (processing unit))), (Col. 10 lines 36-45 “The SAA 115 may also be integrated in an in-car entertainment system.”; corresponding to vehicle (in-car system)), (Col. 3 lines 45-55 “by one of a plurality of third party certificate authorities 130-1 through 130-n. In an embodiment, the authentication is performed as part of the secured call set up process, based on certificates issued for users participating in the call. The certificates are issued during a personalization process of the SAAs 115”; digital certificates (the certificates)), (Col. 5 lines 55- 65 “using the ephemeral keys. During the secured communication, each SAA encrypts and decrypts audio communications transmitted between the SAAs using the ephemeral keys”; cryptographic keys (ephemeral keys))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shohat within the teachings of Menzel to include the generation of cryptographic keys for signing vehicle-to-X messages to be 
However Menzel and Shohat do not explicitly teach receiving digital certificates at substantially the same time by the vehicle-to-X communication device, temporal spacing apart the generation of each of the cryptographic keys from each other by a time period set to process the vehicle-to-X messages in between the generation of each of the cryptographic keys, the electronic computing apparatus executing other tasks during the time period.
Wherein Palukuru teaches receiving digital certificates at substantially the same time by the vehicle-to-X communication device; (Par. (0037) “Each vehicle may be assigned 20 certificates that are valid for a predetermined time period (e.g., 2 weeks). Each transmitter may change the certificate that it uses at a predetermined time interval (e.g., 5 minutes). In this manner, it becomes more difficult for a receiver to monitor a specific certificate and associate it with a particular vehicle. The vehicle may receiving digital certificates at substantially the same time( vehicle may be assigned 20 certificates [..] for a predetermined time period) (Examiner notes: There in no example in the instant application of receiving digital certificates at sustainably the same time as well as the phrasing of “at sustainably the same time” is so broad that it can be broadly and reasonably interpreted in many different ways such as receiving multiple certificates at the same time as a batch, a group, etc. therefore Examiner will broadly and reasonably interpret that “substantially at the same time” is referring to multiple certificates being received or obtained in a group at the same time).
the electronic computing apparatus executing other tasks during the time period. (Par. (0050) “The transmit power selection function 300 implemented in the vehicle controller 200 may include a first selection function 302 that is configured to input the derived key that is output from the Key Generation Function 301 and output a selection for one of the predetermined sequences 308. A second selection function 304 may be configured to input the input the derived key that is output from the Key Generation Function 301 and output a selection for a specific element of the selected sequence.”; electronic computing apparatus (transmit power selection in vehicle controller) executing task with label 302 first selection function during the time period of the key generation),
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Palukuru within the teachings of Menzel 
The motivation to combine these reference is because by receiving the certificates concurrently or at the same time by the vehicle communication device it provides a solution to the conventional way of vehicles in an assembly line or production receiving certificates in a row or sequentially while using all the processing power that proves ineffective or inefficient. By receiving the certificates either in a batch or all at once at the same time the vehicle communication device can reserve processing power as well as establish authenticity/ integrity of the messages received and emitted. 
However Menzel, Shohat and Palukuru do not explicitly teach temporal spacing apart the generation of each of the cryptographic keys from each other by a time period set to process the vehicle-to-X messages in between the generation of each of the cryptographic keys,
Wherein Ujiie teaches temporal spacing apart the generation of each of the cryptographic keys from each other by a time period set to process the vehicle-to-X messages in between the generation of each of the cryptographic keys, (Par. update process includes a key update process for updating the value of the MAC key serving as a key used to generate MAC and a counter reset process for resetting the counter value that is reflected in MAC [..] The update timing is identified on the basis of the timer 108. The update timing is determined as the time when a predetermined period of time (e.g., 6 hours or 1 day) elapses”; temporal spacing apart the generation of each of the cryptographic keys (updating process with a key update) by a time period (updating of time correlating to a timer/period of time)), (Par. (0152) “updating of the MAC keys of a plurality of ECUs connected to a drive-train bus is performed during parking in which the processing load is low. In this manner, updating of the MAC key used to generate MAC and resetting of the counter value can be performed for each of ECU groups having a high correlation (for each of the area types of bus to which the ECUs are connected) at different points in time”; each of the cryptographic keys (keys of a plurality) corresponding to a time period (different points in time)), (Par. (0090) “updating related to a MAC key and the counter value used to verify the MAC for each of the messages need to be synchronously performed by the ECUs. Hereinafter, the update process related to MAC corresponding to a message ID is described with reference to an example in which the ECU 100a sends a data frame for ensuring synchronization of the update processes (referred to as an “update frame”) to the bus 200 and one of the other ECUs (e.g., the ECU 100b) receives the update frame from the bus 200”; set to process the vehicle-to-X message (each of the messages) in between (synchronously performed)  generation of each of the cryptographic keys (updating process and generation of keys corresponding to messages of ECU synchronously)) 

The motivation to combine these references is because by implementing a time period corresponding to the temporal spacing/updating of the keys that is simultaneous/ in-between the processing of the vehicle messages, the system can stagger the cryptographic keys and messages be protected from large processing numbers that 


In regards to Claim 9, claim 9 is a device claim that recites similar limitations to independent claim 1 and the teachings of Menzel Shohat, Palukuru and Ujiie address all the limitation in claim 1 and are thereby rejected under the same grounds.

In regards to Claim 10, the combination of Menzel Shohat, Palukuru and Ujiie teach the device of claim 9, Menzel further teaches the vehicle-to-X communication device according to Claim 9, wherein the electronic computing apparatus is configured with computing resources of designed to cover the computing resources needed for signature of the vehicle-to-X messages. (Par. (0044) "The vehicle communication device is further adapted to sign the data communication cryptographically or to verify and / or encrypt or decrypt. In this way, data to be stored can also be stored in encrypted form in the storage medium
provided."; signature of vehicle to-X message (sign the data)), (Par. (0092) "The secret authentication key that may be issued can be used to sign messages from the vehicle- producing signature))

In regards to Claim 13, the combination of Menzel, Shohat, Palukuru and Ujiie teach the device of claim 9, Menzel further teaches use of the vehicle-to-X communication device according to claim 9 in a vehicle or an infrastructure apparatus. (Par. (0008-0009) "It may be considered an object of the invention to provide a secure allocation and simple output of vehicle-to-X certificates from an infrastructure unit to a vehicle.[..] An infrastructure unit, a vehicle communication device, a vehicle, a system for the secure transmission of vehicle-to-X communication certificates"; infrastructure apparatus Infrastructure unit) with vehicle to-X communications)) (Figure 1 label 110; vehicle))

Claims 2-3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Jungk et al. (U.S Pub. No. 20180375853, hereinafter referred to as "Jungk") 

In regards to Claim 2, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the method according to Claim 1, wherein the temporal spacing is 
Wherein Jungk teaches the method according to Claim 1, wherein the temporal spacing is configured as required with regard to a respective certificate of the digital certificates and/or a respective key of the cryptographic keys. (Par. (0010) "Examples of certificates or respectively cryptographic certificates are public key certificates (e.g. X.509) or attribute certificates."; respective certificate and/or key)), (Par. (0028) "a memory for storing at least one certificate for protecting the vehicle-to-X communication and at least one updated certificate, wherein the communication apparatus is configured, before expiry of the validity period of the certificate and a change to a validity period of defined length for the updated certificate"; temporal spacing (updating) as required (before expiry of the validity period))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jungk within the teachings of Menzel, Shohat, Palukuru and Ujiie to include temporal spacing associated with respective certificate or a respective key of a group of certificates and keys because of the analogous concept of improving the efficiency of vehicle-to-X communicating with the use of digital certificates and cryptographic keys used for traffic related occurrences. Jungk includes a process where the temporal spacing is configured as required to a certificate or key, this proves to be vital because by making the updating or temporal spacing of the certificates or key as required the system can continuously be in check and never be faced with overloading or long cycle times by ECU component because the vehicle-to-X communication will be constantly in a state of temporal spacing or 
The motivation to combine these references is by implementing temporal spacing to be configured as required for the certificate or key it allows the vehicle-to-X communication to function at a high utilization rate as well and establishing confidence in user that the authenticity and integrity of the messages will never fall to delay or ineffectiveness due to not applying the temporal spacing when needed. This in return lead to vehicle in transit being able to receive messages in the state of an emergency, accidents and provides assistance during breakdowns in the vehicle and sending braking maneuvers to give instructions to promote the utmost safety of users.

In regards to Claim 3, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the method according to claim 1, wherein the temporal spacing is configured as a function of a respective validity period of a respective certificate of the digital certificates.
Wherein Jungk teaches the method according to claim 1, wherein the temporal spacing is configured as a function of a respective validity period of a respective certificate of the digital certificates. (Par. (0012) "a validation of the vehicle time is carried out by means of comparison with a piece of time information provided by the backend system, wherein in the event of plausibility being established, the change is made to the validity period of the updated certificate."; temporal spacing (updated certificate) as a function of a respective validity period (validity period)), (Par. (0013) "The validity of the certificate for protecting the communication link between the vehicle and the backend system can, for example, apply for significantly longer, depending on the level of reliability of the backend system, than the certificates for protecting the vehicle-to-X communication, for example beyond a standard maximum lifetime of the vehicle. According to one embodiment, the certificate for protecting the communication link with the backend system is valid for a shorter period than the lifetime of the vehicle, wherein the certificate is preferably renewed at regular intervals. To this end, the certificate can, in particular in the case of a request by the vehicle, be transferred from the backend system to the vehicle, which is in particular effected before an expiration date of the validity period of the certificate for protecting the vehicle-to-X communication, which is still valid at this time"; validity period associated with a respective certificate))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Jungk within the teachings of Menzel, Shohat, Palukuru and Ujiie to include temporal spacing as a function of a validity period of a certificates in group of certificates because of the analogous concept of improving the efficiency of vehicle-to-X communicating with the use of digital certificates and cryptographic keys used for traffic related occurrences. Jungk includes a process in which the temporal spacing is a function of a validity period of the certificate. This is important because while the vehicle is being operated and important data such as traffic safety assessments and incident analysis and reporting the user can be ensured the sender that has emitted the messages is authentic and established with integrity and 
The motivation to combine these reference is because by configuring the temporal spacing as a function of a validity period users operating the vehicle in great distance can be assured with high confidence and credibility the important confidential and pertinent information is authentic and from a trusted sender. This proves to be vital during traffic incidents, breakdowns in the vehicle on the road, and navigation issues for users attempting to utilize at a high rate the vehicle-to-X communication system.

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Camenisch et al. (U.S Pub. No. 20170359184, hereinafter referred to as "Camenisch")

In regards to Claim 4, Menzel does not explicitly teach the method according to claim 1, wherein the temporal spacing.
the method according to claim 1, wherein the temporal spacing ((Par. (0076) “the update process includes a key update process for updating the value of the MAC key serving as a key used to generate MAC and a counter reset process for resetting the counter value that is reflected in MAC [..] The update timing is identified on the basis of the timer 108. The update timing is determined as the time when a predetermined period of time (e.g., 6 hours or 1 day) elapses”; temporal spacing (updating process with a key update)))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ujiie within the teachings of Menzel, Shohat and Palukuru to include the temporal spacing because of the analogous concept of improving the efficiency of vehicle communication and securely protecting the transmission exchange using cryptographic keys and certificates. Ujiie includes temporal spacing or updating of the keys.  This is significant because the vehicle-to-X communication can be utilized at a high rate in production and avoidance of long duration’s cycles, lack of down time for key generation and heavy loads of computing can be prevented because each cryptographic key would be temporally spaced or updated different from the next key. This in return leads to vehicle-to X messages being more productive and faster in transmitting messages at great distance without sever backlogs of key generation with the loading of certificates. This leads to safer and more secure protection for vehicle on the road in need of assistance during incidents, collision, navigational issues etc. By allowing the electronic computing apparatus to execute task the vehicle would be efficient and effective while in traffic and high integrity and confidence can be established with the sender emitting messages.  

However Menzel, Shohat, Palukuru and Ujiie do not explicitly teach shifts the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys.
Wherein Camenisch teaches shifts the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys. (Par. (0003) "A cryptographic credential is essentially a certificate generated via a cryptographic process by a credential issuing authority who has verified the information certified by the credential."; credential associated with certificate), (Par. (0031) "Particular examples of attribute credentials may include: certificates used in X.509 credential systems"; attribute credential with certificate)), (Par. (0048) "The auxiliary credentials could be bound in other ways to the attribute credential, for example by encoding a credential ID in both credentials. In the case of X.509 certificates, for instance, the serial number of the attribute credential could be referenced in the auxiliary credential"; attribute credential associated with auxiliary credentials), (Par. (0041) "The timestamp TS indicates an expiry time of the auxiliary credential, and may be set to expiry of a predetermined time interval after issue of the credential."; time of receipt of the certificates (timestamp associated with certificate)), (Par. (0048) "by periodically changing the revocation authority public key pk.sub.RA supplied to verifiers, whereby auxiliary credential signatures have limited validity determined by validity of the current public key pk.sub.RA."; shifted temporally (periodically changing) a respective key (public key))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Camenisch within the teachings of Menzel, Shohat, Palukuru and Ujiie to include shifting of the generation of each of the cryptographic keys from the time of the receipt of the certificates towards an actual and/or probable time of use of a respective certificate of the digital certificates and/or of the respective key of the cryptographic keys because of the analogous concept of updating or temporal spacing of certificates with a time component using cryptographic keys. Camenisch includes a method for generating keys that shift, change or move temporally or periodically to an actual time of the certificate. This is significant because by matching the time receipt of the certificate to a key in a shift or movement towards that time the validity period can be assured for users that the certificate corresponds 
The motivation to combine these references is by shifting the keys temporally towards the actual time of the certificate coupled with the temporal spacing of the certificates the system can be at optimal production and utilization by generating keys that are trusted and have high integrity. This eliminates unnecessary risk and vulnerability by the rightful key corresponding to the accurate time of the certificate, this in return leads to a more effective and credible signing of messages that can ensure a secure line of communication for the user.

Claim 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Muller et al. (DE Pub. No. 102017012249, hereinafter referred to as "Muller") 

In regards to Claim 5, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the method according to claim 1, wherein generation of a respective 
Wherein Muller teaches the method according to claim 1, wherein generation of a respective key using a respective certificate of the digital certificates proceeds directly before a validity period of the respective certificate comes into effect and/or directly subsequent to a validity period of a respective previous certificate of the digital certificates coming into effect (Page 5 Par. (0062) “a user certificate on the basis of a generated key pair,”; generation of a respective key (generated key pair) using a respective certificate (a user certificate)), (Page 6 Par. (0069) “The CA 4 represents the user certificate 14 for the key pair 11generated in the mobile terminal 2. The private key, also called private key, does not leave the TEE of the mobile terminal 2. The CA 4 creates the certificate 14 and returns it to the mobile terminal 2. The SCEP is used for the distribution”; generation of key pair)), (Page 7 Par. (0095) “the validity of the certificate 14 in the certification authority 4 is also queried according to step y. If the certificate 14 is valid and the signature is correct, the authentication attempt is successful. The terminal 1 is then unlocked in step z and the application of the user is carried out by means of its mobile terminal 2.”; proceeds directly before a validity period comes into effect ( validity of certificate is queried after the generation of the key pair)), (Page 4 Par. (0041) “The validity of the digital certificate is usually limited to a period defined in the certificate. In the present method, the validity of a certificate can be revoked if, in the absence of the mobile terminal, an authentication validity queried  corresponding to period defined in certificate))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Muller within the teachings of Menzel, Shohat, Palukuru and Ujiie to include the generation of a key using a certificate proceeding directly before the validity period of a certificate that comes into effect because of the analogous concept of verification using certificates and generated keys of an electronic computing apparatus. Muller includes a process in which the keys are generated using a certificate that occurs before the validity period of the certificate comes into effect. This is significant because it ensures the user in communication that the keys corresponding to the certificate are not tampered with, compromised, forged or intercepted in any way. This allows the validity period and verification to be more effective and efficient because before the time associated with the certificates are authenticated the generation of the accurate and valid keys linked with the certificate are produced. This maintains the overall integrity of the communication system as a whole.




Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Kopetz et al. (U.S Pub. No. 20100180123, hereinafter referred to as "Kopetz")

In regards to Claim 6, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the method according to claim 1, wherein the electronic computing apparatus determines the start of a validity period of a respective certificate of the digital certificates and initiates generation of a respective key of the cryptographic keys such that generation of the respective key is completed prior to the start of the validity period.
Wherein Kopetz the method according to claim 1, 10wherein wherein the electronic computing apparatus determines the start of a validity period of a respective certificate (Par. (0026) “the time point of the observation and the value of the observation, which must be processed within its validity period..sup.6 The acquired data is pre-processed within interval 210, and begins at time point [..]during time interval 211 between time point 201 and time point 202, a signature for the observation is calculated by means of the private encryption key that is valid for this time point. The signature will be embedded in the real-time message of the next following period. After it has the signature of the previously received real-time message in the next period, security monitor 114 uses the known public key to check whether the signature agrees with the content of the previously received real-time message”; determine the start of a validity period (begins at a time point corresponding to validity period) of a respective certificate (signature corresponding to a valid time point)), (Par. (0037) “an also be embodied on a multiprocessor system-on-chip (MPSoC), whereby the function of switch 120 is taken over by a network-on-chip, and the function of computers 111, 112 and 113 is taken over by the cores of the MPSoC. A specified core 114 takes over the function of the security monitor (security server) and checks the authenticity and integrity of all data sent to the MPSoC”; electronic computing apparatus))
and initiates generation of a respective key such that generation of the respective key is completed prior to the start of the validity period. (Claim 7: as soon as the time period for a real-time operation is completed, a sending process generates a new asymmetric key pair in the background and announces the new public key including the time point when its validity period begin”; generation of a respective key(generates a key asymmetric key pair) is completed prior (as soon as the time period for a real-time operation is completed) to the start of the validity period ( [..] and announces the new public key including time point when the validity period begins; generation of key pair performed prior to start of validity period)), (Par. (0023) “a key pair is generated whereby a private key is used by the sender of the data to generate a signature, and the associated public key is made available to the public for checking the signature”; generation of a respective key)), (Par. (0027) “the calculation of a new asymmetric key pair at time point 202. As the starting point for the calculation of the new key pair, a function is taken from the bit pattern for the calculation stating time point, since this bit pattern of the time display will not repeat within the lifetime of the system. Since the calculation of a new key pair is time-consuming and will not be completed within interval 212 before the next data acquisition time point 200, this background calculation will be interrupted at the beginning of the next period at time point 200”; generated key pair corresponding to start of validity period (asymmetric key pair and starting time point))

The motivation to combine is by generating the keys prior to the start of the validity period users are ensured secure protection and high credibility as well as trust that the cryptographic keys generated are not invalidated and can be utilized at an optimal rate during the validity process. By implementing these steps this provides the user the ability to identify changes during the transfer of the cryptographic keys and protects confidential information contained in the message.

Claim 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”) Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Baltes et al. (U.S Pub. No. 20130111203, hereinafter referred to as "Baltes") 

In regards to Claim 7, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the method according to claim 1, wherein in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced.
Wherein Baltes teaches the method according to claim 1, wherein in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced. (Par. (0009)" a memory segment in the memory of a vehicle ECU without having to rewrite the entire bootloader. The method includes defining a key table in the bootloader memory segment that includes a number of vacant memory slots that are available to store replacement public keys if they are needed; electronic computing unit not being fully utilized (vehicle ECU with number of vacant memory) to store keys), (Par. (0012) "a method for signing and verifying electronic content using a digital signature including the delivery of content and signature files from programming source to executing controller''; signing of vehicle messages), (Par. (0031) "If all the memory slots in the key table 126 are filled with keys, then the entire bootloader needs to be rewritten in order to replace the public key and again future keys are produced (filled with keys)) Examiner Notes: Examiner broadly and reasonably interprets the claims " the electronic computing unit not being fully utilized" to a component of the vehicle not filled up all the way with keys, empty, vacant or the like thereof, and the need to fill up space with production of keys. Examiner suggest amending the claim to be more specific to the intended invention because as the claims are written it is too broad)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Baltes within the teachings of Menzel, Shohat, Palukuru and Ujiie to include in the event of the computing capacity of the electronic computing unit not being fully utilized, keys for future vehicle-to-X message signatures are produced because of the analogous concept of certificates and cryptographic keys used to authenticate a secure vehicle communication. Baltes includes a process where the vehicle can detect the ECU not being fully utilized or determining the vacancy or emptiness of keys in storage. This is important because it provides an indication that more keys are needed to be produced. This leads versatility in the system by not only preventing overload but determining the need to generate more keys for transferring later on. This provides the cryptographic keys down time to and prevents low cycle times by indicating to the ECU the need to improve and increase the utilization rate of vehicle.
The motivation to combine these reference is because by determining when the computing unit is not being fully utilized it will by providing to the user the ability to produce in the future or ahead of time cryptographic keys that could assist user in time .

Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”), Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Takazoe et al. (U.S Pub. No. 20180241739, hereinafter referred to as "Takazoe") 

In regards to Claim 8, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the method according to claim 1, wherein the digital certificates stored in a data memory are replaced by the cryptographic keys produced.
Wherein Takazoe teaches the method according to claim 1, wherein the digital certificates stored in a data memory are replaced by the cryptographic keys produced. (Par. (0080) "In step S15, update processor 104 receives new public key certificate 122 transmitted in step S14, and replaces public key certificate 122 already stored in memory 12 with new public key certificate 122 to be stored. In this manner, controller 1 performs mutual authentication with device 2 using new valid public certificate stored in memory replaced by keys produced (public key certificate replaced with new public key))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Takazoe within the teachings of Menzel, Shohat, Palukuru and Ujiie to include digital certificates stored in a data memory are replaced by the cryptographic keys produced because of the analogous concept of certificates and cryptographic keys used to authenticate a secure vehicle communication. Takazoe includes a process of replacing the certificates stored memory with keys produced. This prevents the system from harm or susceptibility to malicious attacks by saving the data in memory spaces that correspond to the certificate. This maintains the sender and recipient's anonymity for unauthorized users attempting to get access. By interchanging or replacing the keys the system is given extra layer of secure protection by ensuring the user confidential data stored in memory won't be at risk while discouraging penetration by attackers by replacing the certificates before any harm can occur. 
The motivation to combine these reference is because by replacing the certificate with keys produced the system the data stored in memory is less likely to be at risk and the certificate and key generation process can remain intact and undisturbed from harm in return leading to a high rate of utilization by the electronic computing device.




Claims 11 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzel et al. (DE Pub. No. 102010029418 (Retrieved from IDS), hereinafter referred to as "Menzel"), Shohat et al. (U.S No. 9735970, hereinafter referred to as “Shohat”), Palukuru et al. (U.S Pub. 20190294815), hereinafter referred to as "Palukuru") and Ujiie et al. (U.S Pub. No. 20160264071, hereinafter referred to as “Ujiie”) in further view of Antoni et al. (U.S Pub. No. 20170012774, hereinafter referred to as "Antoni")

In regards to Claim 11, the combination of Menzel, Shohat, Palukuru and Ujiie do not explicitly teach the vehicle-to-X communication device according to claim 9, wherein the electronic computing apparatus comprises a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys.
Wherein Antoni teaches the vehicle-to-X communication device according to claim 9, wherein the electronic computing apparatus comprises a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys. (Par. (0034) "a processor and a hardware security module, and in which system the communication data are authenticated before sending and when received the authenticity thereof is checked, wherein the processor performs the authentication, and the preferably separate hardware security module performs the authenticity check, wherein the communication data are vehicle-to-X messages, and wherein the processor hardware security module with vehicle-to-X messages), (Par. (0003) "method for generating and verifying digital signatures. The use of ECDSA for signing and verifying vehicle-to-X messages has been standardized by the IEEE, ETSI and the Car2Car Communication Consortium. Using what are known as long-term certificates (LTC) and ECU keys for authenticating vehicle-to-X communication systems"; electronic computing apparatus (ECU) signing vehicle-to-X messages with keys from certificates)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Antoni within the teachings of Menzel, Shohat, Palukuru and Ujiie to include a hardware security module for producing the cryptographic keys from the digital certificates and/or for signing the vehicle-to-X messages with the cryptographic keys because of the analogous concept of improving the efficiency of vehicle-to-X communicating with the use of digital certificates and cryptographic keys used for traffic related occurrences. Antoni includes a hardware security module used for producing the key from the certificate for signing the messages. This is important because HSM provide physical access protection and secure management of the generation of keys. HSM provide protective measures to deter external attacks from malicious users attempting to tamper. This becomes useful for vehicles in transit across great distances trying to maintain the integrity and authenticity of the system. The HSM provides keys that are generated with strong protection that cannot be easily predicted by attackers. This helps users transferring vehicle-to-X messages concerning navigational issues, emergency relief and incident analysis.


In regards to Claim 14, claim 14 recites similar limitations to dependent claim 11 and the teachings of Menzel, Shohat, Palukuru, Ujiie and Antoni address all the limitation in claim 11 and are thereby rejected under the same grounds.


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schaap; Tristan F (U.S Pub. No. US 20200153625) "TIME-BASED ENCRYPTION KEY DERIVATION". Considered this reference because it addressed of keys shifting or moving in relation to a time receipt of a digital signature.

Grotendorst; Thomas. (U.S Pub. No. 20160197797) "REDUCING RECEIVED DATA IN A V2X NETWORK BASED ON RECEIVED SIGNAL STRENGTH". Considered this application because it relates to vehicle-to-X communications using digital signatures and decoding secure transmission with different volume loads at various times.


Sharifi Mehr; Nima (US No. 10454689) "Digital Certificate Management". Considered this application because it addressed the updating or temporal spacing of certificates.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             

/Jeremy S Duffield/           Primary Examiner, Art Unit 2498